Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered January 3, 2006. The judgment convicted defendant, upon his plea of guilty, of promoting an obscene sexual performance by a child (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of promoting an obscene sexual performance by a child (Penal Law § 263.10). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]), and this case does not fall within the narrow exception to the preservation doctrine (see People v Toxey, 86 NY2d 725, 726 [1995], rearg denied 86 NY2d 839 [1995]). The sentence is not unduly harsh or severe. Present— Hurlbutt, J.P., Martoche, Smith, Lunn and Peradotto, JJ.